Title: To John Adams from John Wendell, 6 June 1800
From: Wendell, John
To: Adams, John



Portsmouth N Hampshire June 6th 1800

Permit me, My much esteemed Sir, to ask but a few moments of your important Time, to read a Letter from a warm but an unknown Friend,— whose opinion of your Wisdom is formed upon the Judgement of your quondom Friend and Patron, my beloved uncle The Honble; Edmund Quincy late of Boston and Father to the late Governor Hancocks Widow; many years past I made him a Visit, a few minutes after you had been with him, that good Gentleman with his Usual Urbanity, said to me, that he was sorry I had not come in a little sooner, as it would have given him the pleasure of introducing Mr: Adams to my acquaintance, a distant Relation of our Family, and a Gentleman of the Law of the first abilities, and one whom (If I am not much mistaken in) will prove a great ornament to his native Country; as my worthy Uncle was ever “mihi magnus Appollo, I paid an implicit Respect to his Judgement, and from that Time Mr. Adams was radically fixed in My Mind, as a Gentleman of Merit & Literature—
I am not, Sir, in the Line of Adulation and Flattery, I am gratifying a Desire of making known to you a domestic Anecdote which has rivited a lasting Impression upon my Mind, That the Administration of your Government must be good, because it is founded in that Wisdom and Integrity, which our late worthy Friend observed, was congenial to your Nature;— Your exalted Station at this Time, and the many Scenes which you have passed through since, and the various diplomatic Functions which you have fill’d and discharged to the Acceptance of your fellow Citizens, may have charged your mind with more enlarged Ideas of Mankind, yet nature will shew itself in its innate State, and that Suavity of Temper and Complacency which is natural to any man, will never be lost; I am a prosolyte to your administration, from a Consideration, that it cannot be Otherwise than Good, because its Principles are founded upon true Bassis Vizt. The Amor Patriæ and the “Ne quid detrimenti Respublica capiat, and though I have frequently read & heard severe Strictures on your Excellencys Sentiments on Government, yet I have always taken them in a limited Sense, as we conceive of Monarchy, as being the best form of Government, provided we were always sure of a Good King; I am happy not to be within the Vortex of any Party, and yet am equally anxious with all, for the Salvation of my native Country; From many years close Correspondence with my Friend Elbridge Gerry Esquire, while at Congress and since, I am happy to assure your Excellency that he is your attached Friend, nor would he have accepted of the Embassy to France but to support your administration, neither his Health or Inclination permitted it, His private Character is too well known to me, to think him Capable of Duplicity And yet he has been pointedly reflected upon from the Press, as leaning too much to the political Veiws of France, I fully know his mind on that subject,— That he is for maintaining a Peace with all the World, but not at the Expence of the Honour of his Country, rather than that, His individual Voice would be for war with all the World, He advanced all of his patrimonial Estate at the commencement of the Revolution, and but for the Justice of his Country, he had been compleatly ruin’d by the Depreciation of the Currency, in which I suffered many Thousands of Pounds: Having the Honours of Harvard, Yale— and Dartmouth Colleges, My Pen has been drawn in Mr. Gerrys Defence & Election the latter he lost by an Accident too late to remidy I was in favour of his Election not in Disparagement of Mr. Strong, but as I know Mr. Gerry is a decided Friend to his Country, I wish to see such a Gentleman in office, and you may be assur’d that he is your Excellency firm and unshaken Friend, though I apprehend that he has been misrepresented to the Contrary.—
The Knowledge of my early Resolution not to accept of any appointment in Church or State has free’d me from the Solicitation of Friends for that Purpose I injoy my Otium cum felicitate if not Dignitate & pay this year three hundred Dollars to the direct Tax—
As I find a strong Interest is making to remove your Excellency from your high Station give me leave to offer you my best Exertions to support your Election in which I flatter myself I have as large an Influence as any one man in it– And after begging your forgiveness for this Intrusion and for the Sake of my honest Intention I have the Honour to remain with great esteem your Excellencys
Most Obedient & devoted / Friend and Servant

John Wendell




June 11th 1800Respected SirSince I had the Honour of writing the beforegoing I have just heard that a small Office of the Surveyorship of the 1st District of the direct Tax will be vacant by the Removal of Capt Saml. Larkin (who is the Gentleman that now sustains that office) to Boston, I have a Son, whom I would wish to be introduced into public Business in early Life as I find his Genius very competent and worthy of Encouragement, and as this small Office of little Value or Consequence may be considered as an entring Wedge to his serving his Country in some future Imployment— I will venture to ask yr Excellys: Interest wth the Sy of the Treasury to appoint him, Mr Daniel Wendell, when Capt Larkin resigns I will be his Security for his Fidelity and think that He Shall at all times have my Assistance to discharge the Duties of the Office until he obtains some Years more— His Hand Writing may be known by the Coppying the aforegoing letter—I am as before Yr. Exy: most obt. Servt.John Wendell 